The application of section 876-a of the Civil Practice Act is confined to injunctions in cases "involving or growing out of a labor dispute." The Legislature has in the same section defined "labor disputes." That definition makes clear the intent of the Legislature to subject injunctions issued in disputes involving or growing out of the relations of employer and employee to special regulations deemed appropriate to the nature of such disputes. Where the owner of a small business seeks to avoid "labor disputes" as defined in the statute, by running his business without any employees, an attempt to induce or coerce him to hire an employee or employees, upon terms and conditions satisfactory to persons associated in such attempted inducement or coercion is not a "labor dispute" within the letter or spirit of the statutory definition. We hold that the statute has no application in this case. For that reason we do not consider the respondent's contention that the statute is not valid.
The order should be affirmed, with costs, and the question certified answered in the affirmative.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed, etc. *Page 394